DETAILED ACTION
Status of Claims
This Office Action is in response to the application filed on 05/20/2019. Claims 1-20 are presently pending and are presented for examination.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “132” has been used to designate both the second leg and the load balancers in FIG. 1.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:
Reference character “138” in FIG. 1.
Reference character “528” in FIG. 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it is longer than 150 words. Correction is required. See MPEP § 608.01(b).
The use of the term “BLUETOOTH,” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 9 and 20 are objected to because of the following informalities:
In claim 9, the phrase “the steps of: triggering a failure protocol” should read “the step of: triggering a failure protocol.”
Claim 20 should end in a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1, 8, and 15:
Step 1: Claim 1 is directed towards non-transitory computer-readable media for receiving a flight plan from a UAV, receiving and validating a block, and transmitting a success notification to the UAV if the block is validated. Claim 8 is directed towards the corresponding method, and claim 15 is directed towards the corresponding system.
Step 2A, prong 1: Claims 1, 8, and 15 recite the abstract concept of validating blocks as part of a UAV flight plan. This abstract idea is described at least in claims 1, 8, and 15 by the mental process step of validating a block based on a hash associated with a leg of a flight path. This step falls into the mental processes grouping of abstract ideas, as it encompasses a user mentally validating the block. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claims 1, 8, and 15, other than reciting “non-transitory computer-readable media” and “processors,” nothing in the mental process step of validating a block based on a hash associated with a leg of a flight path precludes the idea from practically being performed in the human mind. For example, if not for the “a processor” and “a communication interface” language, the claim encompasses a human operator validating the block by hand.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites “non-transitory computer-readable media storing computer-executable instructions” and “processors” which are generic computer components (see instant paragraph ¶ 50) that are employed as tools to perform the validating and transmitting portions of the abstract idea (see MPEP 2106.05(f)). Claim 1 also specifies that the processor(s) receive a flight plan from the UAV and receive a block with a hash which indicates that the UAV completed at least one leg of the flight path. These steps are considered insignificant extra-solution activity, as they simply gather data necessary to perform the abstract idea. The step of transmitting a success notification to the UAV is also considered insignificant extra-solution activity, because this step simply outputs necessary data as part of the abstract idea. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output. See MPEP 2106.05(g).

Claim 15 recites similar limitations as claim 1 and is rejected similarly.
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1, 8, and 15 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Therefore, when considering the combination of elements and the claimed invention as a whole, the claims are not patent-eligible.
Regarding claims 2-7, 9-14, and 16-20:
Dependent claims 2-7, 9-14, and 16-20 only recite limitations further defining the mental process and recite further data gathering (i.e. receiving a flight correction, an updated flight plan, additional blocks, and a request to suspend the flight plan). These limitations are considered mental process steps and additional steps that amount to necessary data gathering. Claims 2, 6, 9, 13, 16, and 20 recite limitations that specify triggering a failure protocol. Triggering the failure protocol could be considered as merely sending a notification to the UAV (see instant specification ¶ 40), and therefore these limitations are considered insignificant extra-solution activity, as they simply output data as a necessary part of the abstract idea. See MPEP 2106.05(g).
These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-7, 9-14, and 16-20 are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over POORNACHANDRAN et al. (US-2017/0285633-A1), hereinafter POORNACHANDRAN, in view of Olson (US-2019/0087576-A1), hereinafter Olson.
Regarding claim 1:
		POORNACHANDRAN discloses the following limitations:
“One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts.” (See at least POORNACHANDRAN ¶¶ 27, 36, 60, 124, 126, and 139, which disclose that the drone management system uses processors to perform the functions, and that “the instructions for all components may be stored in one non-transitory machine accessible medium.”)
“receiving a flight plan from an unmanned aerial vehicle (UAV), the UAV comprising a memory unit for storing a key associated with the UAV, the key enabling the UAV to add one or more blocks on a blockchain distributed ledger, wherein the flight plan comprises one or more legs of a flight path.” (See at least POORNACHANDRAN ¶¶ 25, 27, 38, 77, 81, 135, 143, 154, and FIG. 1, which disclose that a drone can send flight instructions to a cloud so that they can be included in a block as part of a block chain, and that “records in block chain 520 may also describe current and previous flight paths and such.” These sections also disclose that “each drone and each drone controller in a drone management system may contain one or more keys and/or other device credentials, and the devices may use those keys for attestation and to protect the integrity of shared data.” As part of the drone’s flight plan, different controllers take over the drone as it flies into areas that belong to each controller. A “transaction record may be created any time control of drone 100 is given to a new controller,” and then sent “to the cloud, where a cloud server creates a block record containing that transaction record.” Each time the drone crosses over into another controller’s jurisdiction, it can be considered that it completes another leg of its flight path, as recited in the claim limitation.)
“receiving, from the UAV, a block indicating that the UAV completed at least one leg of the flight path.” (See at least POORNACHANDRAN ¶¶ 38, 77, 81, and 86, which disclose that “a block chain contains transaction records and block records. Transaction records are the primary content to be stored in the block chain.” These sections also disclose that “a transaction record may be created any time control of drone 100 is given to a new controller,” and that the drone is given to a new controller “in response to detecting that drone 100 has entered the coverage area.” A drone being handed off from one controller to another reads on a UAV completing a leg of its flight path as recited in the claim limitation.)
POORNACHANDRAN does not specifically disclose the following limitations. However, Olson does teach these limitations:
“the block including a hash associated with the at least one leg of the flight path.” (See at least Olson ¶¶ 14, 22, 25, 34-37, 39-40, 44, and FIG. 1-2, which disclose “encrypted verification hash code (EVHC)” and then transmitting it. A “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” Since the UAV is verified in connection with it undertaking its flight plan and the information can “include a time element or location element,” the hash is considered to be connected to a portion of the flight plan, or a “leg of the flight path” as recited in the claim limitation.)
“validating the block based at least on the hash associated with the at least one leg of the flight path.” (See at least Olson ¶¶ 14, 25, 35-37, 39-40, 44, and FIG. 1-2, which disclose that a “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” If “the comparison of the DVHC, block 133, matches the stored UAV1 hash value, block 116, the verification of the UAV1 passes, block 137, and the UAV1 is verified, block 138.” The verification of the UAV based on the hashes reads on the validation of the block as recited in the claim limitation.)
“and if the block is validated, transmitting a success notification to the UAV to continue executing the flight plan.” (See at least Olson ¶¶ 14, 36, 39, and 44, “UAV is configured so that the certifying organization may remotely communicate with the UAV, and exchange communications which preferably includes a certificate or hash verification.” “Once having been certified, the certified UAV may proceed to operate in conjunction with the certification system and management features.” This “certification or hash verification” reads on the “success notification,” and the UAV proceeding “to operate in conjunction with the certification system” reads on it continuing to execute its flight plan as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN by validating a block associated with a hash for a UAV as part of its flight plan as taught by Olson, because UAVs “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)
Regarding claim 2:
POORNACHANDRAN in combination with Olson discloses the “one or more non-transitory computer-readable media of claim 1,” and Olson further discloses “triggering a failure protocol to suspend the flight plan if the block is not validated.” (See at least Olson ¶¶ 34-35, 40, and FIG. 1, which disclose that “the UAV, upon failing to pass verification, may be disabled, [or] may be issued an instruction to land at a particular location.” The UAV “failing to pass verification” reads on the block not being validated, and disabling the UAV or instructing it to land reads on suspending the flight plan as recited in the claim limitation.)
“can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)
Regarding claim 3:
POORNACHANDRAN in combination with Olson discloses the “one or more non-transitory computer-readable media of claim 1,” and POORNACHANDRAN further discloses “wherein the at least one leg of the flight path is associated with at least one base station.” (See at least POORNACHANDRAN ¶¶ 79, 110-111, 136-139, 144-145, and 155, which disclose a drone moving through different coverage areas with base stations as part of its flight, and that as part of the flight, the drone can wait and charge at a current base station, or that it “may move on to another base station.”)
Regarding claim 5:
POORNACHANDRAN in combination with Olson discloses the “one or more non-transitory computer-readable media of claim 1,”and POORNACHANDRAN further discloses “receiving, from the UAV, an additional block indicating that the UAV completed a handover.” (See at least POORNACHANDRAN ¶¶ 23, 38, 77-79, 81, 86, 105, 135, and FIG. 2, which disclose that control of a drone can be handed off as the drone flies through different coverage areas, and that “a transaction record may be created any time control of drone 100 is given to a new controller… After a device creates a transaction record, the device sends it to the cloud, where a cloud server creates a block record containing that transaction record.” The drone being handed off from 
POORNACHANDRAN does not specifically disclose the following limitations. However, Olson does teach these limitations:
“the additional block including an additional hash associated with the at least one new leg of the flight path associated with a target base station.” (See at least Olson ¶¶ 14, 22, 25, 34-37, 39-40, 44, and FIG. 1-2, which disclose that during flight, a UAV can respond to a verification request by generating an “encrypted verification hash code (EVHC)” and then transmitting it. A “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” Since the UAV is verified in connection with it undertaking its flight plan and the information can “include a time element or location element,” the hash is considered to be connected to a portion of the flight plan, or a “leg of the flight path” as recited in the claim limitation.
Although Olson does not specify that the additional hash and the new leg of the flight path are associated with a target base station, POORNACHANDRAN does disclose this. See at least POORNACHANDRAN ¶¶ 38 and 98, which disclose that “a transaction record may be created any time control of drone 100 is given to a new controller,” and then sent “to the cloud, where a cloud server creates a block record containing that transaction record.” These sections also disclose that 
“validating the additional block based at least on the additional hash associated with the target base station.” (See at least Olson ¶¶ 14, 25, 35-37, 39-40, 44, and FIG. 1-2, which disclose that a “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” If “the comparison of the DVHC, block 133, matches the stored UAV1 hash value, block 116, the verification of the UAV1 passes, block 137, and the UAV1 is verified, block 138.” The verification of the UAV based on the hashes reads on the validation of the additional block as recited in the claim limitation.
As explained above, even though Olson does not specify that an additional hash is associated with a target base station, POORNACHANDRAN does disclose this. See at least POORNACHANDRAN ¶¶ 38 and 98, which disclose that there is a hash for each new controller. The new controller reads on the “target base station” in the claim limitation.)
“and if the additional block is validated, transmitting an additional success notification to the UAV to continue executing the flight plan.” (See at least Olson ¶¶ 14, 36, 39, and 44, which disclose that the “UAV is configured so that the certifying organization may remotely communicate with the UAV, and exchange communications which preferably includes a certificate or hash verification.” “Once having been certified, the certified UAV may proceed to operate in conjunction with the certification system and management features.” This “certification or hash verification” reads on the “success notification,” and the UAV proceeding “to operate in conjunction with the certification system” reads on it continuing to execute its flight plan as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN by validating a block associated with a hash for a UAV as part of its flight plan as taught by Olson, because UAVs “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)
Regarding claim 8:
		POORNACHANDRAN discloses the following limitations:
“receiving a flight plan from an unmanned aerial vehicle (UAV), the UAV comprising a memory unit for storing a key associated with the UAV, the key enabling the UAV to add one or more blocks on a blockchain distributed ledger, wherein the flight plan comprises one or more legs of a flight path.” (See at least POORNACHANDRAN ¶¶ 25, 27, 38, 77, 81, 135, 143, 154, and FIG. 1, which “records in block chain 520 may also describe current and previous flight paths and such.” These sections also disclose that “each drone and each drone controller in a drone management system may contain one or more keys and/or other device credentials, and the devices may use those keys for attestation and to protect the integrity of shared data.” As part of the drone’s flight plan, different controllers take over the drone as it flies into areas that belong to each controller. A “transaction record may be created any time control of drone 100 is given to a new controller,” and then sent “to the cloud, where a cloud server creates a block record containing that transaction record.” Each time the drone crosses over into another controller’s jurisdiction, it can be considered that it completes another leg of its flight path, as recited in the claim limitation.)
“receiving, from the UAV, a block indicating that the UAV completed at least one leg of the flight path.” (See at least POORNACHANDRAN ¶¶ 38, 77, 81, and 86, which disclose that “a block chain contains transaction records and block records. Transaction records are the primary content to be stored in the block chain.” These sections also disclose that “a transaction record may be created any time control of drone 100 is given to a new controller,” and that the drone is given to a new controller “in response to detecting that drone 100 has entered the coverage area.” A drone being handed off from one controller to another reads on a UAV completing a leg of its flight path as recited in the claim limitation.)
POORNACHANDRAN does not specifically disclose the following limitations. However, Olson does teach these limitations:
“the block including a hash associated with the at least one leg of the flight path.” (See at least Olson ¶¶ 14, 22, 25, 34-37, 39-40, 44, and FIG. 1-2, which disclose that during flight, a UAV can respond to a verification request by generating an “encrypted verification hash code (EVHC)” and then transmitting it. A “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” Since the UAV is verified in connection with it undertaking its flight plan and the information can “include a time element or location element,” the hash is considered to be connected to a portion of the flight plan, or a “leg of the flight path” as recited in the claim limitation.)
“validating the block based at least on the hash associated with the at least one leg of the flight path.” (See at least Olson ¶¶ 14, 25, 35-37, 39-40, 44, and FIG. 1-2, which disclose that a “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” If “the comparison of the DVHC, block 133, matches the stored UAV1 hash value, block 116, the verification of the UAV1 passes, block 137, and the UAV1 is verified, block 138.”
“and if the block is validated, transmitting a success notification to the UAV to continue executing the flight plan.” (See at least Olson ¶¶ 14, 36, 39, and 44, which disclose that the “UAV is configured so that the certifying organization may remotely communicate with the UAV, and exchange communications which preferably includes a certificate or hash verification.” “Once having been certified, the certified UAV may proceed to operate in conjunction with the certification system and management features.” This “certification or hash verification” reads on the “success notification,” and the UAV proceeding “to operate in conjunction with the certification system” reads on it continuing to execute its flight plan as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN by validating a block associated with a hash for a UAV as part of its flight plan as taught by Olson, because UAVs “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)
Regarding claim 9:
POORNACHANDRAN in combination with Olson discloses the “computer-implemented method of claim 8,” and Olson further discloses “triggering a failure protocol to suspend the flight plan if the block is not validated.” (See at least Olson ¶¶ 34-35, 40, and FIG. 1, which disclose that “the UAV, upon failing to pass verification, may be disabled, [or] may be issued an instruction to land at a particular location.” The UAV “failing to pass verification” reads on the block not being 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN by disabling the UAV or instructing it to land if it fails to pass verification as taught by Olson, because UAVs “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)
Regarding claim 10:
	POORNACHANDRAN in combination with Olson discloses the “computer-implemented method of claim 8,” and POORNACHANDRAN further discloses “wherein the at least one leg of the flight path is associated with at least one base station.” (See at least POORNACHANDRAN ¶¶ 79, 110-111, 136-139, 144-145, and 155, which disclose a drone moving through different coverage areas with base stations as part of its flight, and that as part of the flight, the drone can wait and charge at a current base station, or that it “may move on to another base station.”)
Regarding claim 12:
POORNACHANDRAN in combination with Olson discloses the “computer-implemented method of claim 8,” and POORNACHANDRAN further discloses “receiving, from the UAV, an additional block indicating that the UAV completed a handover.” (See at least POORNACHANDRAN ¶¶ 23, 38, 77-79, 81, 86, 105, 135, and FIG. 2, which disclose that control of a drone can be handed off as the drone flies through different coverage areas, and that “a transaction record may be created any time control of drone 100 is given to a new controller… After a device creates a transaction record, the device sends it to the cloud, where a cloud server creates a block record containing that transaction record.” The drone being handed off from controller to controller reads on the UAV completing a handover as recited in the claim limitation, and the block record with the transaction record reads on the “additional block.”)
POORNACHANDRAN does not specifically disclose the following limitations. However, Olson does teach these limitations:
“the additional block including an additional hash associated with the at least one new leg of the flight path associated with a target base station.” (See at least Olson ¶¶ 14, 22, 25, 34-37, 39-40, 44, and FIG. 1-2, which disclose that during flight, a UAV can respond to a verification request by generating an “encrypted verification hash code (EVHC)” and then transmitting it. A “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” Since the UAV is verified in connection with it undertaking its flight plan and the information can “include a time element or location element,” the hash is considered to be connected to a portion of the flight plan, or a “leg of the flight path” as recited in the claim limitation.
Although Olson does not specify that the additional hash and the new leg of the flight path are associated with a target base station, POORNACHANDRAN does disclose this. See at least POORNACHANDRAN ¶¶ 38 and 98, which disclose that “a transaction record may be created any time control of drone 100 is given to a new controller,” and then sent “to the cloud, where a cloud server creates a block record containing that transaction record.” These sections also disclose that there is a hash for each controller. The new controller that has assumed control of the drone reads on the “target base station” recited in the claim limitation. Each time the drone crosses over into another controller’s jurisdiction, it can be considered that it completes another leg of its flight path, and so it can be considered that the legs of the flight path are associated with each new controller or “target base station.”)
“validating the additional block based at least on the additional hash associated with the target base station.” (See at least Olson ¶¶ 14, 25, 35-37, 39-40, 44, and FIG. 1-2, which disclose that a “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” If “the comparison of the DVHC, block 133, matches the stored UAV1 hash value, block 116, the verification of the UAV1 passes, block 137, and the UAV1 is verified, block 138.” The verification of the UAV based on the hashes reads on the validation of the additional block as recited in the claim limitation.
As explained above, even though Olson does not specify that an additional hash is associated with a target base station, POORNACHANDRAN does disclose this. See at least POORNACHANDRAN ¶¶ 38 and 98, which disclose that there is a hash for each new controller. The new controller reads on the “target base station” in the claim limitation.)
“and if the additional block is validated, transmitting an additional success notification to the UAV to continue executing the flight plan.” (See at least Olson ¶¶ 14, 36, 39, and 44, which disclose that the “UAV is configured so that the certifying organization may remotely communicate with the UAV, and exchange communications which preferably includes a certificate or hash verification.” “Once having been certified, the certified UAV may proceed to operate in conjunction with the certification system and management features.” This “certification or hash verification” reads on the “success notification,” and the UAV proceeding “to operate in conjunction with the certification system” reads on it continuing to execute its flight plan as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN by validating a block associated with a hash for a UAV as part of its flight plan as taught by Olson, because UAVs “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)
Regarding claim 15:
		POORNACHANDRAN discloses the following limitations:
“one or more non-transitory storage mediums configured to provide stored computer-readable instructions, the one or more non-transitory storage mediums coupled to one or more processors, the one or more processors configured to execute the computer-readable instructions.” (See at least POORNACHANDRAN ¶¶ 27, 36, 60, 124, 126, and 139, which disclose that the “the instructions for all components may be stored in one non-transitory machine accessible medium.”)
“receive a flight plan from an unmanned aerial vehicle (UAV), the UAV comprising a memory unit for storing a key associated with the UAV, the key enabling the UAV to add one or more blocks on a blockchain distributed ledger, wherein the flight plan comprises one or more legs of a flight path.” (See at least POORNACHANDRAN ¶¶ 25, 27, 38, 77, 81, 135, 143, 154, and FIG. 1, which disclose that a drone can send flight instructions to a cloud so that they can be included in a block as part of a block chain, and that “records in block chain 520 may also describe current and previous flight paths and such.” These sections also disclose that “each drone and each drone controller in a drone management system may contain one or more keys and/or other device credentials, and the devices may use those keys for attestation and to protect the integrity of shared data.” As part of the drone’s flight plan, different controllers take over the drone as it flies into areas that belong to each controller. A “transaction record may be created any time control of drone 100 is given to a new controller,” and then sent “to the cloud, where a cloud server creates a block record containing that transaction record.” Each time the drone crosses over into another controller’s jurisdiction, it can be considered that it completes another leg of its flight path, as recited in the claim limitation.)
“receive, from the UAV, a block indicating that the UAV completed at least one leg of the flight path.” (See at least POORNACHANDRAN ¶¶ 38, 77, 81, and 86, which disclose that “a block chain contains transaction records and block records. Transaction records are the primary content to be stored in the block chain.” These sections also disclose that “a transaction record may be created any time control of drone 100 is given to a new controller,” and that the drone is given to a new controller “in response to detecting that drone 100 has entered the coverage area.” A drone being handed off from one controller to another reads on a UAV completing a leg of its flight path as recited in the claim limitation.)
POORNACHANDRAN does not specifically disclose the following limitations. However, Olson does teach these limitations:
“the block including a hash associated with the at least one leg of the flight path.” (See at least Olson ¶¶ 14, 22, 25, 34-37, 39-40, 44, and FIG. 1-2, which disclose that during flight, a UAV can respond to a verification request by generating an “encrypted verification hash code (EVHC)” and then transmitting it. A “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” Since the UAV is verified in connection with it undertaking its flight plan and the information can “include a time element or location element,” the hash is considered to be connected to a portion of the flight plan, or a “leg of the flight path” as recited in the claim limitation.)
“validate the block based at least on the hash associated with the at least one leg of the flight path.” (See at least Olson ¶¶ 14, 25, 35-37, 39-40, 44, and FIG. 1-2, which disclose that a “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” If “the comparison of the DVHC, block 133, matches the stored UAV1 hash value, block 116, the verification of the UAV1 passes, block 137, and the UAV1 is verified, block 138.” The verification of the UAV based on the hashes reads on the validation of the block as recited in the claim limitation.)
“and if the block is validated, transmit a success notification to the UAV to continue executing the flight plan.” (See at least Olson ¶¶ 14, 36, 39, and 44, which disclose that the “UAV is configured so that the certifying organization may remotely communicate with the UAV, and exchange communications which preferably includes a certificate or hash verification.” “Once having been certified, the certified UAV may proceed to operate in conjunction with the certification system and management features.” This “certification or hash verification” reads on the “success notification,” and the UAV proceeding “to operate in conjunction with the certification system” reads on it continuing to execute its flight plan as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN by validating a block associated with a hash for a UAV as part of its flight plan as taught by Olson, because UAVs “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)
Regarding claim 16:
POORNACHANDRAN in combination with Olson discloses the “system of claim 15,” and Olson further discloses “wherein the one or more processor is further configured to: trigger a failure protocol to suspend the flight plan if the block is not validated.” (See at least Olson ¶¶ 34-35, 40, and FIG. 1, which disclose that “the UAV, upon failing to pass verification, may be disabled, [or] may be issued an instruction to land at a particular location.” The UAV “failing to pass verification” reads on the block not being validated, and disabling the UAV or instructing it to land reads on suspending the flight plan as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN by disabling the UAV or instructing it to land if it fails to pass verification as taught by Olson, because UAVs “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)
Regarding claim 17:
POORNACHANDRAN in combination with Olson discloses the “system of claim 15,” and POORNACHANDRAN further discloses “wherein the at least one leg of the flight path is associated with at least one base station.” (See at least POORNACHANDRAN ¶¶ 79, 110-111, 136-139, 144-145, and 155, which disclose a drone moving through different coverage areas with base stations as part of its flight, and that as part of the flight, the drone can wait and charge at a current base station, or that it “may move on to another base station.”)
Regarding claim 19:
POORNACHANDRAN in combination with Olson discloses the “system of claim 15,” and POORNACHANDRAN further discloses “receiving, from the UAV, an additional block indicating that the UAV completed a handover.” (See at least POORNACHANDRAN ¶¶ 23, 38, 77-79, 81, 86, 105, 135, and FIG. 2, which disclose that control of a drone can be handed off as the drone flies through different coverage areas, and that “a transaction record may be created any time control of drone 100 is given to a new controller… After a device creates a transaction record, the device sends it to the cloud, where a cloud server creates a block record containing that transaction record.” The drone being handed off from controller to controller reads on the UAV completing a handover as recited in the claim limitation, and the block record with the transaction record reads on the “additional block.”)
POORNACHANDRAN does not specifically disclose the following limitations. However, Olson does teach these limitations:
“the additional block including an additional hash associated with the at least one new leg of the flight path associated with a target base station.” (See at least Olson ¶¶ 14, 22, 25, 34-37, 39-40, 44, and FIG. 1-2, which disclose that during flight, a UAV can respond to a verification request by generating an “encrypted verification hash code (EVHC)” and then transmitting it. A “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” Since the UAV is verified in connection with it undertaking its flight plan and the information can “include a time element or location element,” the hash is considered to be connected to a portion of the flight plan, or a “leg of the flight path” as recited in the claim limitation.
Although Olson does not specify that the additional hash and the new leg of the flight path are associated with a target base station, POORNACHANDRAN does disclose this. See at least POORNACHANDRAN ¶¶ 38 and 98, which disclose that “a transaction record may be created any time control of drone 100 is given to a new controller,” and then sent “to the cloud, where a cloud server creates a block record containing that transaction record.” These sections also disclose that there is a hash for each controller. The new controller that has assumed control of the drone reads on the “target base station” recited in the claim limitation. Each time the drone crosses over into another controller’s jurisdiction, it can be considered that it completes another leg of its flight path, and so it can be considered that the legs of the flight path are associated with each new controller or “target base station.”)
“validating the additional block based at least on the additional hash associated with the target base station.” (See at least Olson ¶¶ 14, 25, 35-37, 39-40, 44, and FIG. 1-2, which disclose that a “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” If “the comparison of the DVHC, block 133, matches the stored UAV1 hash value, block 116, the verification of the UAV1 passes, block 137, and the UAV1 is verified, block 138.” The verification of the UAV based on the hashes reads on the validation of the additional block as recited in the claim limitation.
As explained above, even though Olson does not specify that an additional hash is associated with a target base station, POORNACHANDRAN does disclose this. See at least POORNACHANDRAN ¶¶ 38 and 98, which disclose that there is a hash for each new controller. The new controller reads on the “target base station” in the claim limitation.)
“and if the additional block is validated, transmitting an additional success notification to the UAV to continue executing the flight plan.” (See at least Olson ¶¶ 14, 36, 39, and 44, which disclose that the “UAV is configured so that the certifying organization may remotely communicate with the UAV, and exchange communications which preferably includes a certificate or hash verification.” “Once having been certified, the certified UAV may proceed to operate in conjunction with the certification system and management features.” This “certification or hash verification” reads on the “success notification,” and the UAV proceeding “to operate in conjunction with the certification system” reads on it continuing to execute its flight plan as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN by validating a block associated with a hash for a UAV as part of its flight plan as taught by Olson, because UAVs “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over POORNACHANDRAN in combination with Olson as applied to claims 1, 8, and 15 above, and further in view of GONG et al. (US-2018/0068567-A1), hereinafter GONG.
Regarding claim 4:
POORNACHANDRAN in combination with Olson discloses the “one or more non-transitory computer-readable media of claim 1,” and POORNACHANDRAN further discloses the following limitations:
“receiving, from the UAV, an updated flight plan comprising one or more new legs of the alternate flight path.” (See at least POORNACHANDRAN ¶¶ 67, 75, and 81-82, which disclose “autonomous flight instructions” that can include waypoints. A “controller may also log the autonomous flight instructions in its DCRR,” and then the drone can “send those DCRRs to the cloud, to be included in a block for block chain 520.” The “autonomous flight instructions” read on the “updated flight plan” recited in the claim limitation, and the instructions including waypoints read on the “flight plan comprising one or more new legs of the alternate flight path.”)
“receiving, from the UAV, an additional block indicating that the UAV completed at least one new leg of the alternate flight path.” (See at least POORNACHANDRAN ¶¶ 38, 77, 81-82, and 86, which disclose that “a block chain contains transaction records and block records. Transaction records are the primary content to be stored in the block chain.” These sections also disclose that “a transaction record may be created any time control of drone 100 is given to a new controller,” and after the drone “creates a transaction record, the device sends it to the cloud, where a cloud server creates a block record containing that transaction record.” These sections also disclose that the drone if given to a new controller “in response to detecting that drone 100 has entered the coverage area.” A drone being handed off from one controller to another reads on a UAV completing a leg of its flight path as recited in the claim limitation, and the block record with the transaction record reads on the “additional block.”)
POORNACHANDRAN does not specifically disclose the following limitations. However, Olson does teach these limitations:
“the block including an additional hash associated with the at least one new leg of the flight path.” (See at least Olson ¶¶ 14, 22, 25, 34-37, 39-40, 44, and FIG. 1-2, which disclose that during flight, a UAV can respond to a verification request by generating an “encrypted verification hash code (EVHC)” and then transmitting it. A “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” Since the UAV is verified in connection with it undertaking its flight plan and the information can “include a time element or location element,” the hash is considered to be connected to a portion of the flight plan, or a “leg of the flight path” as recited in the claim limitation.)
“validating the additional block based at least on the additional hash associated with the at least one new leg of the alternate flight path.” (See at least Olson ¶¶ “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” If “the comparison of the DVHC, block 133, matches the stored UAV1 hash value, block 116, the verification of the UAV1 passes, block 137, and the UAV1 is verified, block 138.” The verification of the UAV based on the hashes reads on the validation of the block as recited in the claim limitation.)
“and if the additional block is validated, transmitting an additional success notification to the UAV to continue executing the updated flight plan.” (See at least Olson ¶¶ 14, 36, 39, and 44, which disclose that the “UAV is configured so that the certifying organization may remotely communicate with the UAV, and exchange communications which preferably includes a certificate or hash verification.” “Once having been certified, the certified UAV may proceed to operate in conjunction with the certification system and management features.” This “certification or hash verification” reads on the “success notification,” and the UAV proceeding “to operate in conjunction with the certification system” reads on it continuing to execute its flight plan as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN by validating a block associated with a hash for a UAV as part of its flight plan as taught by Olson, because UAVs “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)
POORNACHANDRAN in combination with Olson does not specifically disclose “receiving, from the UAV, a flight correction mid-flight, wherein the flight correction results in an alternate flight path.” However, GONG does teach this limitation. (See at least GONG ¶¶ 161, 750-752, 792, and 896-898, which disclose that “a flight course correction may be made by a user or by a UAV itself,” and that while the UAV corrects its course, it can inform other UAVs in the area of the need for course correction. The UAV could correct its course either to avoid a restricted area or to avoid colliding with another UAV, which implies that it creates an alternate flight path when making the course correction.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN in combination with Olson by allowing the UAVs to alter their flight paths and communicate this information as taught by GONG, as the need for this modification could arise either because “a semi-predetermined flight path may have the UAV on a trajectory to intersect a restricted area” or because there is a “possibility of collision.” (See at least GONG ¶¶ 750 and 896.)
Regarding claim 11:
POORNACHANDRAN in combination with Olson discloses the “computer-implemented method of claim 8,” and POORNACHANDRAN further discloses the following limitations:
“receiving, from the UAV, an updated flight plan comprising one or more new legs of the alternate flight path.” (See at least POORNACHANDRAN ¶¶ 67, 75, and 81-82, which disclose “autonomous flight instructions” that can include waypoints. “controller may also log the autonomous flight instructions in its DCRR,” and then the drone can “send those DCRRs to the cloud, to be included in a block for block chain 520.” The “autonomous flight instructions” read on the “updated flight plan” recited in the claim limitation, and the instructions including waypoints read on the “flight plan comprising one or more new legs of the alternate flight path.”)
“receiving, from the UAV, an additional block indicating that the UAV completed at least one new leg of the alternate flight path.” (See at least POORNACHANDRAN ¶¶ 38, 77, 81-82, and 86, which disclose that “a block chain contains transaction records and block records. Transaction records are the primary content to be stored in the block chain.” These sections also disclose that “a transaction record may be created any time control of drone 100 is given to a new controller,” and after the drone “creates a transaction record, the device sends it to the cloud, where a cloud server creates a block record containing that transaction record.” These sections also disclose that the drone if given to a new controller “in response to detecting that drone 100 has entered the coverage area.” A drone being handed off from one controller to another reads on a UAV completing a leg of its flight path as recited in the claim limitation, and the block record with the transaction record reads on the “additional block.”)
POORNACHANDRAN does not specifically disclose the following limitations. However, Olson does teach these limitations:
“the block including an additional hash associated with the at least one new leg of the flight path.” (See at least Olson ¶¶ 14, 22, 25, 34-37, 39-40, 44, and FIG. 1-2, which disclose that during flight, a UAV can respond to a verification request “encrypted verification hash code (EVHC)” and then transmitting it. A “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” Since the UAV is verified in connection with it undertaking its flight plan and the information can “include a time element or location element,” the hash is considered to be connected to a portion of the flight plan, or a “leg of the flight path” as recited in the claim limitation.)
“validating the additional block based at least on the additional hash associated with the at least one new leg of the alternate flight path.” (See at least Olson ¶¶ 14, 25, 35-37, 39-40, 44, and FIG. 1-2, which disclose that a “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” If “the comparison of the DVHC, block 133, matches the stored UAV1 hash value, block 116, the verification of the UAV1 passes, block 137, and the UAV1 is verified, block 138.” The verification of the UAV based on the hashes reads on the validation of the block as recited in the claim limitation.)
“and if the additional block is validated, transmitting an additional success notification to the UAV to continue executing the updated flight plan.” (See at “UAV is configured so that the certifying organization may remotely communicate with the UAV, and exchange communications which preferably includes a certificate or hash verification.” “Once having been certified, the certified UAV may proceed to operate in conjunction with the certification system and management features.” This “certification or hash verification” reads on the “success notification,” and the UAV proceeding “to operate in conjunction with the certification system” reads on it continuing to execute its flight plan as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN by validating a block associated with a hash for a UAV as part of its flight plan as taught by Olson, because UAVs “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)
POORNACHANDRAN in combination with Olson does not specifically disclose “receiving, from the UAV, a flight correction mid-flight, wherein the flight correction results in an alternate flight path.” However, GONG does teach this limitation. (See at least GONG ¶¶ 161, 750-752, 792, and 896-898, which disclose that “a flight course correction may be made by a user or by a UAV itself,” and that while the UAV corrects its course, it can inform other UAVs in the area of the need for course correction. The UAV could correct its course either to avoid a restricted area or to avoid colliding with another UAV, which implies that it creates an alternate flight path when making the course correction.)
“a semi-predetermined flight path may have the UAV on a trajectory to intersect a restricted area” or because there is a “possibility of collision.” (See at least GONG ¶¶ 750 and 896.)
Regarding claim 18:
POORNACHANDRAN in combination with Olson discloses the “system of claim 15,” and POORNACHANDRAN further discloses the following limitations:
“receive, from the UAV, an updated flight plan comprising one or more new legs of the alternate flight path.” (See at least POORNACHANDRAN ¶¶ 67, 75, and 81-82, which disclose “autonomous flight instructions” that can include waypoints. A “controller may also log the autonomous flight instructions in its DCRR,” and then the drone can “send those DCRRs to the cloud, to be included in a block for block chain 520.” The “autonomous flight instructions” read on the “updated flight plan” recited in the claim limitation, and the instructions including waypoints reads on the “flight plan comprising one or more new legs of the alternate flight path.”)
“receive, from the UAV, an additional block indicating that the UAV completed at least one new leg of the alternate flight path.” (See at least POORNACHANDRAN ¶¶ 38, 77, 81-82, and 86, which disclose that “a block chain contains transaction records and block records. Transaction records are the primary content to be stored in the block chain.” These sections also disclose that “a transaction record may be created any time control of drone 100 is given to a new controller,” and after the drone “creates a transaction record, the device sends it to the cloud, where a cloud server creates a block record containing that transaction record.” These sections also disclose that the drone if given to a new controller “in response to detecting that drone 100 has entered the coverage area.” A drone being handed off from one controller to another reads on a UAV completing a leg of its flight path as recited in the claim limitation, and the block record with the transaction record reads on the “additional block.”)
POORNACHANDRAN does not specifically disclose the following limitations. However, Olson does teach these limitations:
“the block including an additional hash associated with the at least one new leg of the flight path.” (See at least Olson ¶¶ 14, 22, 25, 34-37, 39-40, 44, and FIG. 1-2, which disclose that during flight, a UAV can respond to a verification request by generating an “encrypted verification hash code (EVHC)” and then transmitting it. A “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” Since the UAV is verified in connection with it undertaking its flight plan and the information can “include a time element or location element,”
“validate the additional block based at least on the additional hash associated with the at least one new leg of the alternate flight path.” (See at least Olson ¶¶ 14, 25, 35-37, 39-40, 44, and FIG. 1-2, which disclose that a “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” If “the comparison of the DVHC, block 133, matches the stored UAV1 hash value, block 116, the verification of the UAV1 passes, block 137, and the UAV1 is verified, block 138.” The verification of the UAV based on the hashes reads on the validation of the block as recited in the claim limitation.)
“and if the additional block is validated, transmit an additional success notification to the UAV to continue executing the updated flight plan.” (See at least Olson ¶¶ 14, 36, 39, and 44, which disclose that the “UAV is configured so that the certifying organization may remotely communicate with the UAV, and exchange communications which preferably includes a certificate or hash verification.” “Once having been certified, the certified UAV may proceed to operate in conjunction with the certification system and management features.” This “certification or hash verification” reads on the “success notification,” and the UAV proceeding “to operate in conjunction with the certification system” reads on it continuing to execute its flight plan as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)
POORNACHANDRAN in combination with Olson does not specifically disclose that the processor can “receive, from the UAV, a flight correction mid-flight, wherein the flight correction results in an alternate flight path.” However, GONG does teach this limitation. (See at least GONG ¶¶ 161, 750-752, 792, and 896-898, which disclose that “a flight course correction may be made by a user or by a UAV itself,” and that while the UAV corrects its course, it can inform other UAVs in the area of the need for course correction. The UAV could correct its course either to avoid a restricted area or to avoid colliding with another UAV, which implies that it creates an alternate flight path when making the course correction.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN in combination with Olson by allowing the UAVs to alter their flight paths and communicate this information as taught by GONG, as the need for this modification could arise either because “a semi-predetermined flight path may have the UAV on a trajectory to intersect a restricted area” or because there is a “possibility of collision.” (See at least GONG ¶¶ 750 and 896.)
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over POORNACHANDRAN in combination with Olson as applied to claims 1, 8, and 15 above, and further in view of Samadani et al. (US-2018/0072265-A1), hereinafter Samadani.
Regarding claim 6:

“receiving a request, from the UAV, to suspend the flight plan.” (See at least Samadani ¶¶ 6, 22-24, 76-78, and FIG. 4, which disclose that “the UAV may deviate from a path because the UAV has been compromised in some way (such as being stolen, or be subject to a software hack),” and “determining whether a deviation is authorized (e.g., to avoid traffic congestion) or unauthorized (e.g., not approved by a passenger).” The UAV deviating from its path reads on the UAV suspending its flight plan as recited in the claim limitation. The fact that the deviation is either authorized or unauthorized implies that the UAV communicates that it wants to deviate from its planned flight path, and so the reference reads on the UAV requesting to suspend its flight plan.)
“and triggering a failure protocol in response to receiving the request.” (See at least Samadani ¶¶ 6, 76-78, and FIG. 4, which disclose that the system may “increase the authorization threshold to a second greater extent based on a determination that the UAV deviates from the path, e.g. because the UAV has been compromised.” Making the decision to “increase the authorization threshold” reads on “triggering a failure protocol” as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN in combination with Olson by triggering a failure protocol in response to a UAV deviating from its planned flight path as taught by Samadani, because “the UAV may deviate from a path because the UAV has been compromised in some way (such as being stolen, or be subject to a software hack).” (See at least Samadani ¶ 76.)
Regarding claim 13:
POORNACHANDRAN in combination with Olson discloses the “computer-implemented method of claim 8,” but does not specifically disclose the following limitations. However, Samadani does teach these limitations:
“receiving a request, from the UAV, to suspend the flight plan.” (See at least Samadani ¶¶ 6, 22-24, 76-78, and FIG. 4, which disclose that “the UAV may deviate from a path because the UAV has been compromised in some way (such as being stolen, or be subject to a software hack),” and “determining whether a deviation is authorized (e.g., to avoid traffic congestion) or unauthorized (e.g., not approved by a passenger).” The UAV deviating from its path reads on the UAV suspending its flight plan as recited in the claim limitation. The fact that the deviation is either authorized or unauthorized implies that the UAV communicates that it wants to deviate from its planned flight path, and so the reference reads on the UAV requesting to suspend its flight plan.)
“and triggering a failure protocol in response to receiving the request.” (See at least Samadani ¶¶ 6, 76-78, and FIG. 4, which disclose that the system may “increase the authorization threshold to a second greater extent based on a determination that the UAV deviates from the path, e.g. because the UAV has been compromised.” Making the decision to “increase the authorization threshold” reads on “triggering a failure protocol” as recited in the claim limitation.)
“the UAV may deviate from a path because the UAV has been compromised in some way (such as being stolen, or be subject to a software hack).” (See at least Samadani ¶ 76.)
Regarding claim 20:
POORNACHANDRAN in combination with Olson discloses the “system of claim 15,” but does not specifically disclose the following limitations. However, Samadani does teach these limitations:
“receiving a request, from the UAV, to suspend the flight plan.” (See at least Samadani ¶¶ 6, 22-24, 76-78, and FIG. 4, which disclose that “the UAV may deviate from a path because the UAV has been compromised in some way (such as being stolen, or be subject to a software hack),” and “determining whether a deviation is authorized (e.g., to avoid traffic congestion) or unauthorized (e.g., not approved by a passenger).” The UAV deviating from its path reads on the UAV suspending its flight plan as recited in the claim limitation. The fact that the deviation is either authorized or unauthorized implies that the UAV communicates that it wants to deviate from its planned flight path, and so the reference reads on the UAV requesting to suspend its flight plan.)
“and triggering a failure protocol in response to receiving the request.” (See at least Samadani ¶¶ 6, 76-78, and FIG. 4, which disclose that the system may “increase the authorization threshold to a second greater extent based on a determination that the UAV deviates from the path, e.g. because the UAV has been compromised.” Making the decision to “increase the authorization threshold” reads on “triggering a failure protocol” as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN in combination with Olson by triggering a failure protocol in response to a UAV deviating from its planned flight path as taught by Samadani, because “the UAV may deviate from a path because the UAV has been compromised in some way (such as being stolen, or be subject to a software hack).” (See at least Samadani ¶ 76.)
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over POORNACHANDRAN in combination with Olson as applied to claims 1 and 8 above, and further in view of Li et al. (US-10,652,919-B1), hereinafter Li.
Regarding claim 7:
POORNACHANDRAN in combination with Olson discloses the “one or more non-transitory computer-readable media of claim 1,” but does not specifically disclose “wherein the memory unit comprises a subscriber identity module (SIM) card.” However, Li does teach this limitation. (See at least Li col. 2 ll. 32-47 and FIG. 2, which disclose that examples “of the storage unit 210 include but are not limited to a subscriber identity module (SIM).”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN in combination with Olson by including a SIM card in the storage unit as taught by Li, because this allows the system to “store program code 214, for access by the processing unit 200.” (See at least Li col. 2 ll. 32-47.)
Regarding claim 14:
“of the storage unit 210 include but are not limited to a subscriber identity module (SIM).”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN in combination with Olson by including a SIM card in the storage unit as taught by Li, because this allows the system to “store program code 214, for access by the processing unit 200.” (See at least Li col. 2 ll. 32-47.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Although Smith et al. (US-20190349426-A1) was not relied upon in the prior art rejections, it is still relevant to applicant’s disclose, because it teaches the verification of devices such as drones using a blockchain and hashes. The reference also discloses the use of base stations and a failure protocol with an alert message if a device is not successfully verified.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.R.H./Examiner, Art Unit 3662          


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662